Citation Nr: 1605038	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

2.  Entitlement to service connection for otitis media.  

3.  Entitlement to service connection for a heart disorder, to include as due to undiagnosed illness. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1972 to August 1975, from June 1979 to July 1983, and from October 1986 to October 1992, to include service in the Southwest Asia theater of operations from August 1990 to March 1991.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains VA treatment records that have been reviewed by the RO prior to the issuance of the March 2015 supplemental statement of the case.  The remainder of the documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to the adjudication of the claims.  

In September 2014, the Veteran submitted a statement indicating that he was going to be incarcerated at Greensville prison.  Since that letter, all correspondence that was sent to the Veteran has been returned as undeliverable.  It appears that the Veteran is incarcerated at Greensville Correctional Center in Jarratt, Virginia, with an expected release date of April 2017.  Accordingly, on remand, the AOJ should attempt to verify the Veteran's current address, to specifically include determining whether he is currently incarcerated at Greensville Correction Center in Jarratt, Virginia.  

Additionally, to date, the Veteran has not been provided VA examinations in connection with his claims.  As to hearing loss, it appears that an attempt was made to schedule the Veteran for a VA examination to determine the current severity of his service-connected hearing loss, but it was determined that the necessary equipment could not be brought into Deerfield Correctional Center, the prison in which the Veteran resided at that time.  See, June 2009 e-mail correspondence.  As the Veteran is no longer incarcerated at Deerfield Correctional Center, the Board finds that the Veteran should be scheduled for a VA examination to determine the current severity of his hearing loss. 

As to the otitis media, the Veteran's service treatment records reveal that he had chronic ear infections diagnosed as otitis media during service.  See e.g., October 1985 service treatment record; October 1987 service treatment record.  Furthermore, there is a suggestion that the Veteran has chronic residuals from the ear infections.  In this regard, the Veteran indicated that he had residuals in his June 2009 notice of disagreement, and his September 2008 private treatment records show that he was given ear drops and that he complained of buildup of dark brown ear wax when his ears got wet.  As such, a VA examination and medical opinion are necessary to determine the nature and etiology of any residuals for from his in-service ear infections.  

As to a heart disorder, the Veteran has contended that he has a heart disorder due to undiagnosed illness from his service in the Southwest Asia theater of operations, or in the alternative, that his heart problems may have manifested during service.  His service treatment records contain an abnormal electrocardiogram (EKG or ECG) with a provisional diagnosis of probable old mycoardial infarction.  See, May 1990 service treatment record.  His post-service treatment records also contain EKGs and ECGs showing abnormalities.  In this regard, a December 2007 EKG showed decreased "T V6 & II, III, AVF" and a February 2008 ECG showed sinus rhythm with first degree AU block with occasional premature ventricular complexes, left axis deviation, anteroseptal infarct, and an ST&T wave abnormality.  It was also noted that inferolateral ischemia should be considered.  As such, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any heart disorder that may be present.  

Moreover, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating and service connection claims.  Thus, the issues should be resolved prior to resolution of the claim for entitlement to TDIU.  See, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

Finally, as the record reflects that the Veteran sought treatment for his heart at private healthcare facilities as well as at VA medical centers, all outstanding treatment records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the Veteran's current mailing address.  The AOJ should specifically determine whether the Veteran is incarcerated at the Greensville Correctional Center in Jarratt, Virginia.  

2.  After verifying the Veteran's current address, the AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss, otitis media, and heart disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records from the VA healthcare system in Hampton, Virginia dated from August 2013 to the present and from the VA healthcare system in Richmond, Virginia dated from July 2013 to the present.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the results from a puretone audiometry test and a controlled speech discrimination test (Maryland CNC).  The examiner should also discuss the effect of the disability on the Veteran's occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any otitis media that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify all current disorders of the ears other than hearing loss and tinnitus, to include otitis media and chronic ear infections.  

For any diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested during active service or is otherwise causally or etiologically related to his military service, to include his chronic ear infections and diagnosis of otitis media therein.  

In rending the opinion, the examiner should address the Veteran's service treatment records that document the Veteran's chronic ear infections, otitis media, and reports of ear trouble.  See e.g., October 1985 service treatment record; October 1987 service treatment record; August 1992 report of medical history.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

a) The examiner should identify all current heart disorders.  

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology.

b) For each diagnosed heart disorder, the examiner should render an opinion as to whether it is at least as likely as not that the disorder manifested during active service or is otherwise causally or etiologically related to his military service, to include the abnormal EKGs and complaints of chest pain therein.  See e.g, April 1988 service treatment record; May 1990 service treatment record; August 1992 separation examination.   

c) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

7.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




